                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

                                                              C/A No.: 5:10-1459-KDW
    Amelia Anne Greene-Major,                    )
                                                 )
                         Plaintiff,              )
                                                 )
           v.                                    )                     ORDER
                                                 )
    Andrew Saul, 1 Commissioner of Social        )
    Security,                                    )
                                                 )
                         Defendant.              )
                                                 )

         Plaintiff, Amelia Anne Green-Major, proceeding pro se, initially filed this action on June

4, 2010. By Order from then-Chief United States District Judge Margaret B. Seymour, pursuant to

28 U.S.C. § 636(c), Local Civil Rules 73.02(B)(2)(a) and 83.VII.02 (D.S.C.), and the consent of

the parties, this case was referred to now-retired United States Magistrate Judge Joseph R.

McCrorey for final adjudication. ECF No. 19. In the 2010 action Plaintiff sought restoration of her

Supplemental Security Income (“SSI”) payments, which had been terminated in 1997. On

September 15, 2011, Judge McCrorey granted Defendant’s Motion to Dismiss, and judgment was

entered on September 16, 2011. ECF Nos. 32, 34.

         On May 14, 2012, Plaintiff moved to reopen her case and to have counsel appointed to

represent her. ECF No. 41. After considering the parties’ briefing, Judge McCrorey denied

Plaintiff’s Motion to Reopen the case and declined to appoint counsel for Plaintiff. ECF No. 45.

In January 2015 Plaintiff filed an appeal with the Fourth Circuit Court of Appeals, but that appeal

was dismissed as untimely.


1
  Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Federal Rule of Civil Procedure 25(d). See also Section 205(g) of the Social
Security Act, 42 USC § 405(g) (action survives regardless of any change in the person occupying
the office of Commissioner of Social Security).

                                                 1
                             Motion for Reconsideration, ECF No. 55

       In a letter docketed on June 25, 2019, Plaintiff seems to seek reconsideration of the prior

rulings in this case and asks to have the matter reopened. She also seeks to have counsel appointed

for her. Mot. Reconsideration, ECF No. 55. As Judge McCrorey has retired, this matter was

reassigned to the undersigned United States Magistrate Judge for final adjudication. ECF No. 54.

       As Plaintiff is proceeding pro se the undersigned liberally construes her filings. See, e.g.,

Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, “[p]rinciples requiring generous

construction of pro se complaints are not . . . without limits.” Beaudett v. City of Hampton, 775

F.2d 1274, 1278 (4th Cir. 1985). The court has closely reviewed Plaintiff’s Motion and

attachments. However, even the most liberal construction of Plaintiff’s latest Motion provides the

court with no reason to reconsider the prior dismissal of this matter or to otherwise reopen her

case, which has been closed since 2011. Although Plaintiff asks that the court reconsider prior

rulings and reopen her case, she provides no authority for this relief. Plaintiff references “new

evidence;” however, she discusses a 1999 foreclosure on her residence and SSI payments

apparently received in 1997. Mot. 1, ECF No. 55. While the court is sympathetic to issues Plaintiff

attributes to these events, she has provided no cogent reason for the court to reopen this case that

was filed in 2010 and ended in 2011. Plaintiff’s Motion for Reconsideration, ECF No. 55, is

denied. Plaintiff’s request for appointed counsel is also denied.

       IT IS SO ORDERED.


July 26, 2019                                                 Kaymani D. West
Florence, South Carolina                                      United States Magistrate Judge




                                                 2
